Title: To James Madison from Edmund Randolph, 1 February 1783
From: Randolph, Edmund
To: Madison, James


My dear friend
Pettus’s near Richmond Feby. 1. 1783.
The death of my aunt unfortunately furnishes me with an apology for the late omissions in my correspondence. At this moment I am just returned from Wmsburg, and from the hurry of the post and the labour of getting a letter sent from hence to the mail thro’ a snow-storm, I can barely acknowledge the receipt of your great favors of the 7. 14. & 22. Ulto.
So deeply am I impressed with the dismal effects of refusing the five per cent, that if I could accommodate some violent altercations, in which I am involved by the falling of my uncle’s estate into my hands and I supposed that incessant efforts would accomplish its revival, I would go into the assembly. But a curious incident has happened to me; my father, who is an alien, having an interest for life in the estate before it of right belongs to me, and his creditors, numerous and greedy, are pressing hard upon me for a delivery of the property to their use. Now if the laws were to justify me in the most exclusive appropriation of those funds to my own use, I would not so apply them: but I cannot bear the separation of negro-families. I have therefore taken a middle mode, to offer the creditors the neat profits during my father’s life. These deductions added to the certain necessity and obligation of supporting his family, will incumber me immensely. However if I can make a fortunate compromise, I may afford to resign my office and will go into the legislature.
Our court of admiralty continues in its abhorrence of british goods. A flag vessel was fitted out from this state for carrying Colo. Simmons’s tobacco to New-York and on her return took in a few, very few trifles, But their insignificance did not protect them. No law exists for the condemnation of the vessel, and therefore she was acquitted.
I wish, that our state would recollect the importance of providing for continental as well [as] local pay of officers. A large number of horses are to be sold and the warrants of the military officers of the state are to be received in payment, as I am informed. There is certainly much justice in this: but the grant of the 5 pr.ct. would render the public conduct one consistent plan of justice.
In a conversation with McClurg, I mentioned the late arrangement, which was on the point of taking place, and prevented only by a critical retender of Mr. L’s services. Modesty would not suffer him to be direct; but it is clear, that he would be inlisted into public service. This winter will probably give a turn to his studies into the channel of politicks.
Be so good as to inform Dr. Shippen, that the death of Reuors put a stop to the suit of Cuthbert for a little time but that it is now going on with the fullest vigor, and shall in no manner be neglected. He has left property, I believe, sufficient for the debt.
